DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-20 are allowed.
Regarding claim 16, Song figures 1 and 3-4 teach a clothes care device comprising: 
a main body (110 cabinet) including a clothes care chamber (112 accommodating space) positioned inside of the main body; 
a steam generator (150) configured to supply steam to an inside of the clothes care chamber; and 
a steam spray (170a)  including a steam inlet (176)  to receive the steam from the steam generator, and 
a steam spray opening (180) to spray the steam received from the steam generator to the inside of clothes care chamber, 
wherein the steam spray includes a guide member (182) covering at least one portion of a moving path (185) of the steam received through the steam inlet.
Song is silent to the guide member configured to mitigate pressure of the steam.
Plasko teaches a transverse groove 47 communicates with each of the openings 52 to assist in a uniform distribution of the steam, and further prevents the occurrence of a pressure build-up within the steam chamber 18 thereby suggesting the guide member comprises, a first guide positioned along the moving path of the steam and configured to mitigate pressure of the steam.  [Plasko col 3 lines 20-35]
The clothes care device of Song in view of Plasko fails to teach or suggest the guide member configured to guide the steam received through the steam inlet along an exterior surface of the guide member to the stream spray opening.


Claim Objections
Claims 2-7, 13-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2-7 and 17-19, the closest prior art of record Song (US 2016/0355968) in view of Plasko (US 3,742,629) fails to teach or suggest the claimed invention.  Song in view of Plasko teaches a transverse groove 47 communicates with each of the openings 52 to assist in a uniform distribution of the steam, and further prevents the occurrence of a pressure build-up within the steam chamber 18 thereby suggesting the guide member comprises, a first guide positioned along the moving path of the steam and configured to mitigate pressure of the steam.  [Plasko col 3 lines 20-35] However, the clothes care device combination of Song and Plasko fails to teach or suggest a second guide positioned outside an area of the first guide and configured to mitigate a rotation force of the steam.
As to claims 13-15, Song also fails to teach or suggest an angle of the inclined surface ranges from 60° to 85°.
Response to Arguments
Applicant’s arguments, see pages 6-8 , filed February 22, 2022, with respect to the rejection(s) of claim(s) 1, 8-12, 16, and 20-23 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi (US 2008/0000098).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0355968), and in further view of Choi (US 2008/0000098).
Regarding claim 1, Song figures 1 and 3-4 teach a clothes care device comprising: 
a main body (110 cabinet) including a clothes care chamber (112 accommodating space) positioned inside of the main body, the clothes care chamber having a front side which opens; 
a steam generator (150) configured to supply steam to an inside of the clothes care chamber; and 
a steam spray (170a spray unit) configured to receive the steam from the steam generator and spray the steam to the inside of the clothes care chamber, 
wherein the steam spray includes, 
a steam nozzle (180 steam spraying portion) having a steam spray opening to spray the steam to the inside of the clothes care chamber, 
a nozzle cover (172 body) having a steam inlet (176 coupling portion) which receives the steam from the steam generator, the nozzle cover coupled to the steam nozzle.[0055-0102]
Song is silent to a guide member positioned inside the nozzle cover and along at least a portion of a moving path of the steam received through the steam inlet, the guide member configured to guide the steam received through the steam inlet along an exterior surface of the guide member to the stream spray opening.
Choi is directed towards a drying machine wherein figure 9A teaches a swirl generating member is provided in the nozzle 250, to generate a steam swirl.[0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a swirl generating member as taught in Choi to provide swirling steam flowing through the steam supply member thereby providing preventing and/or eliminating creases generated in clothes.[0009-11]
Regarding claim 8, Song figure 7 teaches linear spraying portions thereby reading on the steam spray opening has a horizontal length maintained at a preset ratio with respect to a left-right length of the clothes care chamber.[0116]
Song is silent to a size of the steam spray opening is changeable according to a volume of the clothes care chamber.
 Song teaches a controller 250 having a mode selecting unit 255, for example, may allow for selecting a steam supply mode in which the steam is supplied into the accommodating space 112. Therefore, the controller of Song is capable of being configured to change the spray opening according to a volume of clothes care chamber.[0126-128]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to control the amount of steam supplied to the chamber according to the volume of volume of the clothes care chamber to prevent the clothing from being damaged.
Regarding claim 9, modified Song figure 7 suggests an area w of the steam spray opening is defined by a vertical length and the horizontal length, and the vertical length and the horizontal length of the size of the steam spray opening is changeable according to an internal volume of the clothes care chamber, while the area of the steam spray opening is maintained.
Regarding claim 10, when the electric heater 154 is not working properly it is possible for the steam nozzle to discharge condensed water. 20. The clothes care device according to claim 16, wherein a size of the steam spray opening is changeable according to a volume of the clothes care chamber and has 
Regarding claim 21, Song figures 1 and 3-4 teach a clothes care device comprising: 
a main body (110 cabinet) including a clothes care chamber (112 accommodating space) positioned inside of the main body; 
a steam generator (150) configured to supply steam to an inside of the clothes care chamber; and 
a steam spray (170a) including a steam inlet receiving the steam from the steam generator, and 
a steam spray opening (180)  spraying the steam to the inside of the clothes care chamber. 
Song figure 7 teaches linear spraying portions thereby reading on the steam spray opening has a horizontal length maintained at a preset ratio with respect to a left-right length of the clothes care chamber.[0116]
Song is silent to a size of the steam spray opening is changeable according to a volume of the clothes care chamber.
 Song teaches a controller 250 having a mode selecting unit 255, for example, may allow for selecting a steam supply mode in which the steam is supplied into the accommodating space 112. Therefore, the controller of Song is capable of being configured to change the spray opening according to a volume of clothes care chamber.[0126-128]
Song is silent to a guide member positioned inside the nozzle cover and along at least a portion of a moving path of the steam received through the steam inlet, the guide member configured to guide the steam received through the steam inlet along an exterior surface of the guide member to the stream spray opening,
Choi is directed towards a drying machine wherein figure 9A teaches a swirl generating member is provided in the nozzle 250, to generate a steam swirl.[0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a swirl generating member as taught in Choi to provide swirling steam 
Regarding claim 22, modified Song figure 7 suggests an area w of the steam spray opening is defined by a vertical length and the horizontal length, and the vertical length and the horizontal length of the size of the steam spray opening is changeable according to an internal volume of the clothes care chamber, while the area of the steam spray opening is maintained.
Regarding claim 23, the controller of Song is capable of being configured to control the horizontal length of the steam spray opening changes at a preset ratio with respect to a horizontal length of the clothes care chamber.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0355968) and Choi (US 2008/0000098), as applied to claim 1, and in further view of Moon (US 2009/0151193).
Regarding claim 11, Song figure 2 teaches the clothes care chamber forms a circulating flow path (146 circulation passage) for circulating air within the clothes care device, the clothes care chamber includes a first air flow inlet (119 air inlet) through which air from the clothes care chamber enters, and a first air flow outlet (117 air outlet) connected to the first air flow inlet through which air discharges to the clothes care chamber.
Song does not explicitly teach an outlet grille is provided in the first air flow outlet.
Moon is directed towards a cloth treating apparatus wherein figures 1 and 2 teach a grill provided with an air inlet 111 through which air is supplied to the accommodating space 110.[0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a grill as taught in Moon in order to supply air into the accommodating space.
Regarding claim 12, Moon figure 4 teaches the outlet grille includes an outlet guide forming an outlet hole (161 drain). Song in view of Moon is silent to the outlet guide comprises an inclined surface.[0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the outlet grille with an inclined surface as a change in shape is an obvious modification absent persuasive evidence that the particular configuration of the claimed grille was significant.(MPEP 2144.04)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711